Motion for reargument denied, without costs. Our former adjudication [ante, p. 855] had *864application only to the facts then before us. We did not intend to decide any subsequent action arising between the parties. We decided merely that the landlord had not accepted the surrender of the tenant, nor had he evicted the tenant at the time that that action was brought. Any subsequent claim of eviction or of surrender and acceptance must be decided upon the facts then submitted to the court. Present — Kelly, P. J., Rich, Kelby, Young and Kapper, JJ.